Title: Robert Niles to the American Commissioners, 22 January 1779: résumé
From: Niles, Robert
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, January 22, 1779: When I arrived here Mr. Dobrée informed me that, according to you, I claimed to have been captured by a privateer which was partially owned by his father. He asked me for a written statement of what the captain had said, but I preferred to send it to you, as a representative of the country to which I am accountable. I shall now relate the matters, and am prepared to swear to them. Captain de Lagarde of the privateer cutter Mars accidentally told me that Dobrée of Guernsey was one of his owners. I told him that I knew Dobrée’s son in Nantes, who had married Schweighauser’s daughter; this he confirmed. I told him that I would acquaint the commissioners of this as soon as I arrived in France. These are the undeniable facts.>
